                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


KELSEA S. SMITH,

                            Petitioner,

             v.                                           Case No. 19-CV-161

WARDEN BRIAN FOSTER,

                            Respondent.


    ORDER ON THE PETITION FOR A WRIT OF HABEAS CORPUS


      Kelsea S. Smith, who is incarcerated pursuant to the judgment of a Wisconsin

Circuit Court, filed a petition for a writ of habeas corpus. (ECF No. 1.) He asks the court

to permit him to proceed without prepaying the $5.00 filing fee. (ECF No. 2.) Based upon

the information contained in his affidavit, that motion is granted.

      The court must now review Smith’s petition in accordance with Rule 4 of the Rules

Governing Section 2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that the
      petitioner is not entitled to relief in the district court, the judge must dismiss
      the petition and direct the clerk to notify the petitioner. If the petition is not
      dismissed, the judge must order the respondent to file an answer, motion,
      or other response within a fixed time, or to take other action the judge may
      order.
       Having reviewed the petition, the court is unable to say that it is plainly apparent

that Smith is not entitled to relief. Therefore, the respondent shall answer the petition.

       The Clerk of Court shall promptly serve the respondent by service of a copy of the

petition and this order upon the State of Wisconsin Attorney General. Within 60 days of

the date of this order the respondent shall either answer the petition in accordance with

Rule 5 of the Rules Governing Section 2254 Cases or file a motion to dismiss. An optional

supplemental brief in opposition to the petition may be filed along with the answer to the

petition.

       Within 28 days of the respondent’s answer or motion to dismiss Smith shall submit

a brief in response. In the event the respondent files a motion to dismiss, the respondent

shall have 14 days from Smith’s response in which to file a reply.

       Unless the court determines that additional proceedings are necessary, that will

conclude the briefing. The court will then resolve the petition on the written record.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 11th day of February, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             2
